PELHAM, J.
On the undisputed evidence the defendant had waived his right to a trial by jury by not *160having demanded such a trial within the time allowed by law for that purpose. — Acts Sp. Sess. 1909, pp. 63, 92, § 32; Moss v. State, 3 Ala. App. 189, 58 South. 62. See, also, Wilson v. State, supra, 64 South. 509.
Section 32 of the special act in question is not violative of the constitutional provision (section 11) that the right of trial by jury shall remain inviolate. See authorities collected and cited in the Criminal Code in connection with this section. Nor does the section or act in question contravene any other constitutional requirement urged against it.
The case was tried by the court without a jury, and a special finding was required under the provisions of section 5360 of the Code, and such a finding, shown to have been regularly made, is set out in due form in the transcript. In reviewing the judgment appealed from, the only matter left open for review in this particular is whether a proper judgment, supported by the facts so found, was rendered by the court on the facts as found.- — Pell City Mfg. Co. v. Cooper, 172 Ala. 532, 537, 55 South. 214; Chandler & Jones v. Crossland, et al., 126 Ala. 176, 28 South. 420; W. U. Tel. Co. v. Anniston Cordage Co., 6 Ala. App. 351, 361, 59 South. 757. An examination of the facts as specially found by the court shows them, as found, without resort to and unaided by extrinsic evidence appearing in the bill of exceptions, to furnish sufficient support for the judgment rendered.
We find no error in the record, and the judgment of the trial court will be affirmed.
Affirmed.